         Case 1:19-cv-06002-AJN Document 26 Filed 10/22/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

IN RE: MERRILL, BOFA, AND
MORGAN STANLEY SPOOFING              Master Docket No. 19-cv-6002 (AJN)
LITIGTION
                                     CLASS ACTION

                                 NOTICE OF APPEARANCE

TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

       PLEASE TAKE NOTICE THAT Evan I. Cohen of Finn Dixon & Herling LLP, a

member of this Court in good standing, hereby enters an appearance as counsel for defendant

Edward Bases in the above-captioned action and respectfully requests that all pleadings, notices,

orders, correspondence and other papers in connection with this action be served on the

undersigned.

Dated: October 22, 2019

                                                  Respectfully submitted,

                                                  FINN DIXON & HERLING LLP

                                                  By:     /s/ Evan I. Cohen   g
                                                          Evan I. Cohen (EC3932)
                                                          ecohen@fdh.com
                                                          Six Landmark Square
                                                          Stamford, Connecticut 06901
                                                          Tel: (203) 325-5000
                                                          Fax: (203) 325-5001

                                                        Attorney for Defendant Edward Bases
          Case 1:19-cv-06002-AJN Document 26 Filed 10/22/19 Page 2 of 2



                                       CERTIFICATION

       I hereby certify that on October 22, 2019 a copy of foregoing was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by

e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing. Parties may access this filing through the Court’s system.

                                             By: /s/ Evan I. Cohen
                                                Evan I. Cohen (EC3932)
                                                FINN DIXON & HERLING LLP
                                                Six Landmark Square
                                                Stamford, CT 06901-2704
                                                Tel: (203) 325-5000
                                                Fax: (203) 325-5001
                                                E-mail: ecohen@fdh.com
